REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 10,185,809, which included original patent claims 1–20.  Applicant requested amendment of the claims on 10/28/2022.  Claims 21–40 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“This is a broadening reissue. New independent claims 21, 28, and 35, broaden, for example, claim 1 of U.S. Patent No. 10,185,809. For example, the new independent claims do not include the feature “adjusting, by the prediction module, the one or more regression factors based on the adjustment factor that accounts for the sample bias in the first data projection.”
The new independent claims also modify the language of the claims to more succinctly recite the inventive aspect.” (10/28/2022 declaration p. 1).

Claim Amendment Support – 37 CFR 1.173(c)
37 CFR 1.173(c) requires: 
“[w]henever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied”: 
“an explanation of the support in the disclosure of the patent for the changes made to the claims.” 
Applicant fails to provide the required explanation of the support.  Applicant must provide such explanation for each change (current and previous) in the pending claims.

Claim Objections
Claims 21, 28 and 35 are objected to for failing to include the proper formatting required by 37 CFR 1.173 which states:
“(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.
	Applicant fails to present properly-formatted claims showing changes relative to the printed patented claims.  All pending claims are new to the patent and therefore should remain underlined in their entirety.  Subsequent amendments should continue to show changes relative to the printed patent and not to the previous claim version.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 24–40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 28 and 35 each conclude with a limitation of “extrapolating . . . based on the adjusted factor.”  However, the claims each include two evolutions of the computed factor – the initial “adjusted factor” and the “further adjusted” factor.  It is not clear which version of the factor is used for this final, extrapolating limitation.
Claims 24 and 31, there is no antecedent basis for “extrapolated patient indication data”.  Although the sample patient data is claimed to comprise patient indication data, the limitation to extrapolate the sample patient data does not necessarily set forth extrapolated patient indication data.  Applicant should clearly set forth that the extrapolation of the sample patient data includes extrapolation of the patient indication data in order to provide antecedent basis for “extrapolated patient indication data”.

35 USC § 251 Rejections
Claims 21–40 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 15/054,272 and subsequent to an art rejection, applicant added/argued1 the following claim limitation(s) in seeking allowance of the application:
Date
Prosecuted Claim(s)
Surrender Generating Limitation (SGL) 
9/25/2015
1, 8 and 15
SGL 1 – calculating the second projection comprises calculating a projection of the additional patient characteristics to the entire geographic area
1/30/2017
1, 8 and 15
SGL 2 – (obtaining) de-identified electronic data
1/30/2017
1, 8 and 15
SGL 3 – (assigning, for each patient transaction record,) a linking identifier corresponding to a particular patient


Reissue Claim
Missing SGL
21, 28, 35
SGL 1 and SGL 3


Step (3)
Each independent claim eliminates the surrendered subject matter in its entirety.  Therefore there is no “material narrowing” present.  As per MPEP 1412.02(II)(C), “[i]f surrendered subject matter has been entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.”  The flowchart likewise instructs the Examiner to “Make recapture rejection” when the final flowchart inquiry results in a “No” which is the case here:

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21–40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
This 101 analysis follows the current subject matter eligibility guidelines.  See MPEP 2106 and the flowchart within.
Regarding step 1 of the flowchart, claims 21–27 are directed to a method and claims 28–34 are directed to a computer readable medium encoded with computer program.  Therefore claims 21–27 and 28–34 each pass step 1.  
Claims 35–40 are not directed to eligible subject matter because they fail to provide a claim to “a process, machine, manufacture or composition of matter”.  The preamble of “A computing apparatus” merely introduces the claim.  The body of the claim includes no statutory component.  Because the body of the claim fails to provide any apparatus, the claim is not properly directed to an apparatus.  For compact prosecution, the examiner will further analyze claims 35–40 with respect to the remainder of the flowchart.
Moving to step 2A of the eligibility test, we determine whether the claims are “directed to” a patent-ineligible abstract idea.  The guidance creates a two-prong approach for this step.  
Prong one of 2A requires analysis as to whether an abstract idea recited in the claims falls within any of the groupings of abstract ideas enumerated in the guidance.  Independent claims 21, 28 and 35 recite limitations for data analysis in order to estimate patient population data.  This represents an abstract idea from the grouping:
certain methods of organizing human activity, specifically analysis of commercial interactions such as sales/service activities.  
	Claims 21–40 therefore are found to recite an abstract idea, and thus they satisfy prong one of step 2A.  
Prong two of 2A requires analysis as to “whether the claim recites additional elements that integrate the exception into a practical application of that exception”.  MPEP 2106.04(d)(I) describes that a list of considerations are evaluated in prong 2 of step 2A (as well as in Step 2B).  These considerations are listed in MPEP 2106.05(a) through (h) and are evaluated in prong 2 step 2A without consideration of whether the additional elements represent well-understood, routine and conventional activity.
Independent claims 21, 28 and 35 include elements that might be considered additional to the abstract idea such as:
computer-implemented
computer program
computer apparatus

Dependent claims 22–27, 29–34 and 36–40 continue with elements of the abstract idea of sample patient data analysis in order to estimate patient population data.  These claims includes elements that might be considered additional to the abstract idea such as:
multiple data sources
a database

The elements from the independent claims appear in the non-limiting preambles, not in the body of the claims and even if considered separately or together they provide for a generic, computer-based environment.  The elements from the both independent and dependent claims (considered separately or in combination) do not integrate the abstract into a practical application.  None of these elements provide improvement to the functioning of a computer itself, none apply or use a particular machine, none transform an article to a different state or thing and none apply the abstract idea in a meaningful way beyond generally linking the abstract idea to a particular technological environment or field of use.  Where computer technology is used, it is merely invoked in order to carry out the abstract idea.  The elements related to different data sources represent insignificant, extra-solution activity.  The problem of disparate patient data sources and/or patient data being private (see US Patent 10,185,809 at 1:5–15) is not a technological problem overcome using a technological solution.  The steps of the claimed invention could also be carried out manually by pen and paper, without the need for computers.
Therefore, the additional elements do not integrate the exception into a practical application of that exception.  Claims 21, 28 and 35 do not satisfy prong two of Step 2A.
Moving to step 2B of the eligibility test, we determine whether the claims recite additional elements that amount to “significantly more” and thus provide an inventive concept.  The elements noted above that might be considered additional to the abstract idea are:
computer-implemented
computer program
computer apparatus
multiple data sources
a database

These elements do not amount to “significantly more” than the abstract idea and include generically recited computer elements which do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  These computer-based elements at best are put to use for their well-known, routine and conventional native purposes.  See MPEP 2106.05(d)(ii) where the courts have recognized receiving data over a network to gather data, recordkeeping, storing and retrieving information from memory, performing calculations and recomputing as conventional.  The steps of the claimed invention could also be carried out manually by pen and paper, without the need for computers.
As such, the claims do not recite “significantly more” than the judicial exception, and therefore they fail step 2B of the eligibility test.  Because the answer to Step 2B of the flowchart is “NO”, claims 21–40 are not directed to eligible subject matter.

Response to Arguments
35 USC § 112 - Indefiniteness
Applicant argues:
“Claim 24 has proper antecedent basis for "extrapolated patient indication data." In line 3 of claim 24, the "extrapolated patient indication data" is first introduced. As such, it can be referred to as the extrapolated patient indication data later in the claim” (10/28/2022 remarks, p. 9).
Examiner disagrees.  This line 3 represents the problem.  Extrapolated patient indication data is being acted upon (aggregated) before being positively introduced.  Although the sample patient data is claimed to comprise patient indication data, the limitation to extrapolate the sample patient data does not necessarily set forth extrapolated patient indication data.  Applicant should clearly set forth that the extrapolation of the sample patient data includes extrapolation of the patient indication data in order to provide antecedent basis for “extrapolated patient indication data”.

35 USC § 251 - Recapture
Applicant argues:
“each feature which led to the withdrawal of each of the rejections in the issued claims are now in each of the independent claims 21, 28, and 35” (10/28/2022 remarks, p. 9).
Examiner disagrees that this statement (even if true) demonstrates that recapture has been avoided.  Applicant should address the substance of the rejection, preferably in context with the flowchart found in MPEP 1412.02 VIII.  
Further, MPEP 1412.02 I states:
“SGL is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application) and "generates" the surrender of claimed subject matter . . . A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012)”.

35 USC § 101 - Eligibility
Applicant argues:
“[the added] claim features [i.e. de-identified patient data, i.e. further adjustment on patient indication] cannot be mere organizing of human activity. In other words, referring to SmartGene, Inc. V Advanced Biological Laboratories, the court held that routine functions that are performed by a computer are abstract wherein they can routinely be performed by a person such as a doctor.” (10/28/2022 remarks, p. 10).
Examiner disagrees.  Regarding step 2A prong 1, the test calls for determining whether an abstract idea is recited in the claims.  The certain methods of organizing human activity, specifically analysis of commercial interactions such as sales/service activities are present in the claims and therefore the claims recite an abstract idea.

Applicant argues:
“The claims of the present application are directed to a specific means or method that improves a relevant technology, namely healthcare databases and systems for generating custom reports about patients based on analysis of multiple sources of data” (10/28/2022 remarks, p. 10).
“Additional factors for pharmacy data, clinic data, or hospital data are adjusted to provide a more reliable distribution and trend. These claim features improve accuracy or reliability to determining subsequent data projections of patients” (10/28/2022 remarks, p. 10).
Examiner disagrees.  The data analysis comprising computation of a factor, adjustments of the factor and the extrapolation are part of the abstract idea itself.  These alleged improvements are tied to the abstract idea itself.  There is no claimed improvement to the technology of database technology itself or report creation technology itself.  Inasmuch as pertinent, there are neither reports nor multiple sources of data present in the argued claim 21.  The alleged improvement for a more reliable distribution and trend is embodied as part of the abstract idea itself.  The 101 flowchart looks for improvements via claimed elements additional to the abstract idea itself.


Applicant argues:
“Such adjustments cannot be routinely be performed by a human” (10/28/2022 remarks, p. 10).
Examiner disagrees.  The steps represent data analysis which can be done by a human with pen and paper.  No reasoning is provided to suggest otherwise.

Applicant argues:
“With respect to prong 2 of the step 2A analysis, the highlighted features provide a practical application. In the specification, col. 3, lines 1-14 illustrates how a patient projection system provides an increased capability to conduct custom patient analysis and generate custom reports” (10/28/2022 remarks, p. 11).
Examiner disagrees that the additionally claimed elements (besides the abstract idea itself) represent a practical application of the abstract idea.  These elements merely provide a generic, computer-based environment in which to practice the abstract idea.

Notification of Proceedings and Material Information
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/C. MICHELLE TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        

	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.